                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION


AARON BRIAN TAYLOR,

Plaintiff,

v                                              CASE NO. 5:17-cv-00023-Oc-02PRL

CHARLES L. LOCKETT, FNU LOU,
FNU GILLARD, FNU SPADE, and
H. LOPEZ,

Defendants.
                                           /


                                      ORDER

       Plaintiff, a federal inmate proceeding pro se, initiated this case by filing a

civil rights complaint (Dkt. 1) in which he alleges that Defendant Spade violated

his Eighth Amendment rights and that all Defendants retaliated against him for

exercising his First Amendment right to complain about Defendant Spade's actions.

Defendants have now filed a motion to dismiss (Dkt. 45), arguing that Plaintiff's

complaint is due to be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6). The Court gave Plaintiff multiple opportunities to file a response to the
motion to dismiss, but he has not done so.1 Accordingly, Defendants' motion to

dismiss is now ripe for decision. After consideration, the Court determines that

Defendants' motion to dismiss is due to be granted.

I.     BACKGROUND AND ALLEGATIONS OF PLAINTIFF'S
       COMPLAINT

       For purposes of ruling on Defendants' Rule 12(b)(6) motion to dismiss, the

Court accepts as true the allegations of Plaintiff and applies the liberal pleading

standard for pro se litigants. Erickson v. Pardus, 551 U.S. 89, 94 (2007). On or

about January 14, 2015, Plaintiff was housed in the Special Housing Unit ("SHU")2


       1
         Plaintiff's response to the motion was originally due in December 2017. Plaintiff
asked for more time to respond (Dkt. 47), and the Court granted that motion on December
13, 2017 (Dkt. 48). As of July 26, 2018, though, Plaintiff still had not filed a response
(despite having filed numerous other motions and other documents). In ruling on several
pending motions, the Court directed Plaintiff to file his response within 21 days. Dkt. 73.
Plaintiff filed a "Motion for Clarification and Objection of All False Statements
Submitted by Attorney Jeff Midde[n]dorf" (Dkt. 74), but he did not file a response to the
motion to dismiss. Accordingly, on August 23, 2018–some 8 months after his response
was originally due–the Court ordered Plaintiff to show cause why this case should not be
dismissed. Dkt. 75. Plaintiff filed a response to the Order to Show Cause (Dkt. 77) and a
"supplemental motion" (Dkt. 76). The Court addressed these documents (as well as other
miscellaneous documents filed by Plaintiff) in its Order dated September 20, 2018. Dkt.
78. Plaintiff filed a motion to reconsider that Order (Dkt. 79), as well as a motion for
clarification of the docket entry assigning this case to the undersigned as the presiding
District Judge (Dkt. 81) and an affidavit in support of that motion (Dkt. 82). Both of
those motions have now been denied, Dkt. 83, and the only remaining pending motion is
Defendants' motion to dismiss.
       2
        Plaintiff does not explain what the SHU is, but he appears to be referring to a
Special Housing Unit created in accordance with 28 C.F.R. §§ 541.20-541.33. "Special
Housing Units (SHUs) are housing units in Bureau [of Prisons] institutions where inmates
are securely separated from the general inmate population, and may be housed either

                                            -2-
at USP Coleman-2. Dkt. 1 at 46.3 That morning, Defendant Spade, who is a

corrections officer, removed Plaintiff from his cell for morning recreation and

searched him with a metal detector wand. Id. Defendant Spade brought the wand

up between Plaintiff's legs, and, when he reached Plaintiff's lower buttocks, he

pushed the wand "up between [Plaintiff's] buttocks to the top of [Plaintiff's]

buttocks and down between [Plaintiff's] buttocks, then repeated up [and] down

between [Plaintiff's] buttocks." Id. Plaintiff could feel his "issued shorts material

go between his buttocks due to Defendant Spade['s] use" of the metal detector

wand. Id.

       On March 11, 2015, Plaintiff was again housed in the SHU. Id. at 48.

Defendant Spade and a female officer identified as "Ms. Clair" approached his cell

for morning recreation. Id. Plaintiff accepted recreation, and Defendant Spade

removed Plaintiff from his cell. Id. Despite the presence of Ms. Clair, Defendant



alone or with other inmates. Special housing units help ensure the safety, security, and
orderly operation of correctional facilities, and protect the public, by providing alternative
housing assignments for inmates removed from the general population." 28 C.F.R. §
541.21. An inmate can be placed in the SHU on "administrative detention status" when
necessary to ensure the safety, security, and orderly operation of correctional facilities or
to protect the public. Id. § 521.22(a). An inmate can also be placed in the SHU on
"disciplinary segregation status," which is a punitive status imposed by a Discipline
Hearing Officer as a sanction for committing prohibited acts. Id. § 521.22(b).
       3
       In this Order, citations to Plaintiff's complaint are to the page numbers assigned
when the document was filed in CM/ECF.

                                             -3-
Spade committed "similar demeaning actions." Id. Again, Defendant Spade

brought the metal detector wand up between Plaintiff's legs "at the lower buttocks

and brought the instrument up between [his] buttocks to the point [Plaintiff] could

feel the materials of [his] short[s] pushed in–all the way up to the top of [his]

buttocks. And then back down." Id. at 48-49. When Ms. Clair questioned

Defendant Spade's actions, Defendant Spade put the wand at Plaintiff's "anal area,

pushing the instrument in some to which [Plaintiff] could feel [his] shorts pushed

in more and saying, 'This where inmates hide things.'" Id. at 49.

      Soon after, Plaintiff demonstrated Defendant Spade's search technique to

Defendant S.I.S. Lieutenant Gillard by putting his cuffed hands up between his

buttocks. Id. at 49-50. He also asked Lieutenant Gillard if staff were supposed to

use the metal detector in that manner. Id. at 50. Defendant Gillard told Plaintiff

that he would speak to Defendant Spade about the issue. Id. After morning

recreation, Defendant Gillard told Plaintiff that he spoke to Defendant Spade but

gave no specifics about the conversation. Id. Defendant Gillard then "properly

wanded [Plaintiff] over [his] person without touching [Plaintif]." Id. After

Plaintiff returned to his cell, he realized he would continue to be physically

violated if he did not complain to staff that had the power to stop Defendant Spade

from violating him sexually. Id. at 51. Plaintiff "made contact with psychology


                                          -4-
staff Dr. Sierra after trying to speak with these staff (psychology) for 6 days." Id.

On March 16, 2015, Dr. Sierra came to Plaintiff's cell. Id. Plaintiff handed him

two envelopes marked "sensitive" that related to Defendant Spade "violating

[Plaintiff] sexually." Id. One was addressed to "psychology," and the other was

addressed to Defendant Warden Lockett. Id. Plaintiff asked Dr. Sierra to give the

envelope to Defendant Lockett. Id. About 30 minutes later, SHU staff pulled

Plaintiff from his cell and took him to another room in the SHU, where he saw a

psychologist, Dr. Kennedy. Id. at 52. Dr. Kennedy had the letter and envelope

Plaintiff had earlier given to Dr. Sierra in his hand. Id. Dr. Kennedy told Plaintiff

that this was a serious matter, and Plaintiff told Dr. Kennedy about both of the

incidents with Defendant Spade. Id. Dr. Kennedy told Plaintiff that he contacted

the "S.I.S. (investigation) Department about [Plaintiff's] complaint." Id. Plaintiff

told Dr. Kennedy that he had told Defendant Gillard about the sexual abuse by

Defendant Spade but that Defendant Gillard did not take the incident seriously. Id.

at 52-53.

      At that point, Defendant Gillard arrived in the SHU at Dr. Kennedy's

request. Id. at 52. Plaintiff repeated his account of the two incidents with

Defendant Spade for Defendant Gillard. Id. at 53. Defendant Gillard then asked




                                          -5-
Plaintiff for his name and inmate number and left the room. Id.4 About two hours

later, two correctional officers pulled Plaintiff from his cell and took him to the

medical department. Id. Defendant Dr. H. Lopez then physically examined

Plaintiff. Id. Every time Plaintiff tried to tell Defendant Lopez about the sexual

abuse committed by Defendant Spade, Defendant Lopez interrupted Plaintiff. Id.

at 54. Plaintiff's time with Defendant Lopez was "hostile," and Defendant Lopez

continued to prevent Plaintiff from explaining what Defendant Spade had done. Id.

Plaintiff became stressed to exhaustion, so he gave in and answered all of

Defendant Lopez's physical questions. Id.

       On March 20, 2015, Plaintiff gave Defendant Lockett a "large legal

[envelope] marked 'sensitive BP-9.'" Id.5          Defendant Lockett opened and read the

contents of Plaintiff's BP-9 complaint. Id. After he read the complaint, Defendant

Lockett "tore apart the blue forms of the complaint and threw it under [Plaintiff's

cell] door." Id. Then he put the white colored pages of the BP-9 form in the large




       4
        The complaint actually says that "Defendant S.I.S. Kennedy" asked for Plaintiff's
name and number, but, in context, it appears that this should be a reference to Defendant
Gillard.
       5
        Plaintiff does not explicitly explain what a "BP-9" is, but it appears to be a Bureau
of Prisons administrative grievance form.

                                             -6-
yellow envelope and walked away. Id.6 About five minutes later Defendant

Captain Leu7 stopped at Plaintiff's cell. Id. Plaintiff explained that Defendant

Lockett tore apart his sensitive BP-9 complaint and showed Defendant Leu the

blue pages of the complaint. Id. Defendant Leu asked for the blue forms and

walked away. Id. at 54-55. Plaintiff never saw the completed sensitive BP-9

complaint again. Id. at 55. On March 27, 2015, Plaintiff asked Defendant Lockett

why he tore apart Plaintiff's "sensitive BP-9 complaint on sexual abuse/assault."

Id. at 55. Defendant Lockett said that the complaint was not sensitive and refused

to explain why he tore apart the complaint. Id. Defendants Lockett and Leu

prevented Plaintiff "from filing BP-9 until after [he was] transfer[r]ed to U.S.P.

Canaan 2 months later." Id. at 56.

       Later, Plaintiff obtained a copy of Defendant Lopez's report of the medical

examination he performed on Plaintiff on March 16, 2015. Id. at 55. Defendant

Lopez's description of the events with Defendant Spade differed from what

Plaintiff wrote in his letters to Dr. Kennedy and Defendant Lockett. Id.

Specifically, Defendant Lopez wrote, "The CO was passing the wand on

       6
       Again, Plaintiff does not explicitly explain the nature of the BP-9 form, but it
appears based on his description that it consists of multiple pages, with one of the pages
being blue and the others being white.
       7
       Plaintiff spells the name "Lou," but Defendants assert that the proper spelling is
"Leu," and Plaintiff has used that spelling in subsequent filings.

                                            -7-
[Plaintiff's] backside on the buttocks side he put the wand in the anus . . . ." Id.

Prior to Defendant Lopez's examination, however, Plaintiff had written and

verbally stated that the metal detector wand was pushed up and down between his

buttocks and that the wand was put "at the area of the anal (shorts on) and pushed

inward–not in the anal." Id. Defendant Lopez also titled the report incorrectly. Id.

       Defendant Spade was the property officer in the SHU at USP Coleman-2

during the period before Plaintiff's transfer to USP Canaan. Id. at 56. Defendant

Spade vandalized Plaintiff's personal property with green shampoo. Id. at 56, 59.

Some of Plaintiff's personal property (including, apparently, an MP-3 player, Sony

headphones, a legal dictionary, and legal materials related to Plaintiff's first

conviction) also went missing while under Defendant Spade's control. Id. at 56.8

Defendants Lockett, Leu, and Gillard knew that Defendnant Spade was a property

officer in the SHU and could retaliate against Plaintiff and his personal property by

destroying his property and harming his person. Id. at 56-57.

       Defendants Lockett, Leu, and Gillard knew that Plaintiff was placed in a cell

with a younger, big, strong sexual predator after Plaintiff reported sexual



       8
        It is not clear whether Plaintiff is alleging that Defendant Spade destroyed the
property, stole the property, or simply lost it. See, e.g., Dkt. 1 at 59 ("The actions of
Defendant Spade, for my missing/stolen personal property . . . violates my 1st Amend.
Rights.").

                                             -8-
abuse/assault by Defendant Spade. Id. at 57. They knew that Plaintiff was

complaining about being put in a cell with a "sexual pred[a]tor, and stalker of a

female officer at U.S.P. Coleman-2 during this period." Id. They knew that

Plaintiff had complained to psychologists of being deprived of sleep by this

cellmate during this period. Id. Plaintiff lived in fear the whole time he was

housed with this cellmate. Id. SHU staff and psychologists ignored his complaints.

Id.

       Defendant Lockett's tearing apart of Plaintiff's BP-9 form in front of other

staff was "intimidating and provided carte blanche to Defendant Spade to harm

[Plaintiff's] property in [the] property room . . . ." Id. "Other staff knew . . .

Defendant Lockett tore apart [Plaintiff's] reporting of sexual abuse/assault. Thus

[Plaintiff] was moved into a cell with a younger, big strong sexual predator and

stalker of female staff . . . ." Id.

       Based on these allegations, Plaintiff alleges that "[t]he actions of Defendant

Spade repeated sexual abuse/assault, with mali[ci]ous and sadistic intent" violated

his Eighth Amendment rights. Id. at 58. He also alleges that all Defendants

violated his First Amendment rights by retaliating against him for complaining

about Defendant Spade's improper use of the metal detector. Id. at 58-60.




                                           -9-
      Specifically, Plaintiff alleges that Defendants Lockett, Leu, and Gillard

violated his First Amendment rights when they failed to protect his property from

Defendant Spade and failed to protect him from harm (specifically, sleep

deprivation) caused by his fear of the sexual predator with whom he was housed.

Id. He alleges that these actions were taken in retaliation for exercising his First

Amendment rights. Id.

      Plaintiff alleges that Defendant Spade mistreated his personal property in

retaliation for reporting Defendant Spade's sexual abuse/assault of Plaintiff. Id. at

56. He alleges that Defendant Gillard refused to follow the proper protocol for

reporting allegations of sexual abuse/assault and that Defendant Gillard's actions

were designed to prevent and interfere with his reporting of sexual abuse/assault.

Id. at 55-56. He alleges that Defendant Gillard acted as he did in retaliation for

Plaintiff's reporting of Defendant Spade's sexual abuse/assault of Plaintiff. Id. at

56. He alleges that Defendant Lopez falsified his report of sexual abuse/assault by

Defendant Spade to undermine Plaintiff's credibility and in retaliation for Plaintiff's

exercise of his First Amendment rights. Id. at 59.

      Plaintiff alleges that Defendants Leu and Lockett retaliated against him for

complaining about Defendant Spade. Id. at 58. He alleges that Defendant Leu

violated his First Amendment rights when he "retrieve[d] the blue forms of


                                         -10-
[Plaintiff's] complaint . . . making certain the protective activity is obstructed, and

disappeared . . . ." Id. at 59. He alleges that Defendant Lockett violated his First

Amendment rights when he tore apart Plaintiff's "sensitive BP-9 complaint of

sexual abuse/assault." Id. He asks that the Court award him compensatory and

punitive damages and for "all/any relief available." Id. at 58, 60.

II.    LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is "plausible on its face." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). When considering a Rule 12(b)(6)

motion, the court accepts all factual allegations of the complaint as true and

construes them in the light most favorable to the plaintiff. Pielage v. McConnell,

516 F.3d 1282, 1284 (11th Cir. 2008) (citation omitted). Courts should limit their

“consideration to the well-pleaded factual allegations, documents central to or

referenced in the complaint, and matters judicially noticed.” La Grasta v. First

Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citations omitted).9

       9
         Defendants attached two exhibits to their motion to dismiss. Exhibit 2 (Dkt. 45-1
at 8-25) included a printout of all the administrative remedies Plaintiff has filed during his
incarceration. In their motion, Defendants relied on that exhibit to contradict Plaintiff's
claim that he was not able to file a BP-9 form reporting Defendant Spade's conduct until
he was transferred to USP Canaan. Dkt. 45 at 12. The Court has already concluded that
it will not consider Exhibit 2. Dkt. 73 at 5-8. Exhibit 1 to the motion to dismiss is a
report of information about Plaintiff, including the crimes of which he was convicted and
his sentences. Dkt. 45-1 at 3-6. Although the Court has already concluded that it would

                                             -11-
Moreover, the Court may dismiss a cause of action when, "on the basis of a

dispositive issue of law, no construction of the factual allegations will support the

cause of action." See Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992

F.2d 1171, 1174 (11th Cir. 1993). Likewise, a complaint is subject to dismissal for

failure to state a claim when "its allegations, on their face, show that an affirmative

defense bars recovery on the claim." Cottone v. Jenne, 326 F.3d 1352, 1357 (11th

Cir. 2003).

III.   DISCUSSION

       Defendants move to dismiss Plaintiff's claims arguing: (1) Defendants are

entitled to qualified immunity; and (2) Plaintiff's claims are barred by the Prison

Litigation Reform Act of 1995 ("PLRA"), 42 U.S.C. § 1997e(e). The Court first

discusses Plaintiff's Eighth Amendment claim and then discusses his First

Amendment claims.

       A.     Eighth Amendment Claim

       Plaintiff's Eighth Amendment claim against Defendant Spade for his

inappropriate use of the metal detector wand is due to be dismissed because, as




be permissible for the Court to consider that document without converting the motion to
dismiss to a motion for summary judgment (Dkts. 73, 92), the Court finds that Exhibit 1 is
not relevant to the motion to dismiss. Thus, the Court need not consider it.

                                           -12-
discussed below, Defendant Spade is entitled to qualified immunity, the claim is

barred by the PLRA, and the Bivens remedy does not extend to this claim.

              1.     Qualified Immunity10

       First, as Defendants argue, the Eighth Amendment claim is due to be

dismissed because Defendant Spade is entitled to qualified immunity. Qualified

immunity shields government officials from civil suits in their individual capacities

when they perform discretionary functions. Andujar v. Rodriguez, 486 F.3d 1199,

1202 (11th Cir. 2007) (citations omitted). The protection attaches unless the

officials' conduct violates "clearly established statutory or constitutional rights of

which a reasonable person would have known." Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982). Thus, qualified immunity protects all but the "plainly

incompetent or those who knowingly violate the law." Malley v. Briggs, 475 U.S.

335, 341 (1986). Once an official demonstrates that his actions were within the

scope of his discretionary authority, the plaintiff can only overcome qualified

       10
         Although he did not file a response to Defendants' motion to dismiss, Plaintiff did
offer some arguments regarding Defendants' qualified immunity defense in the motion
docketed at Docket Number 72. Dkt. 72 at 10-14. Because Plaintiff is proceeding pro se,
the Court has considered those arguments, but they do not change the conclusions reached
here. Notably, there is nothing inappropriate about deciding questions of qualified
immunity on a motion to dismiss in an appropriate case. Cottone, 326 F.3d at 1357.
Indeed, the Eleventh Circuit has instructed that the issue of qualified immunity should be
decided "as early in the lawsuit as possible" because it is a defense not only from liability,
but from suit. Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal quotation
and citation omitted).

                                            -13-
immunity by showing that (1) the defendant violated a constitutional right; and (2)

this right was clearly established at the time of the alleged violation. Holloman ex

rel. Holloman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004).

      Here, Defendant Spade was conducting a routine search for contraband and

was, thus, acting within the scope of his discretionary authority when he searched

Plaintiff. See id. at 1265 (to determine whether an official was exercising

discretionary authority, the court asks whether the government employee was "(a)

performing a legitimate job-related function (that is, pursuing a job-related goal),

(b) through means that were within his power to utilize."). The allegations of

Plaintiff's complaint do not, however, plausibly establish that Defendant Spade

violated his Eighth Amendment rights.

      While "severe or repetitive sexual abuse of a prisoner by a prison official"

can violate the Constitution, Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir.

2006) (citations omitted), it is equally true that not "every malevolent touch by a

prison guard gives rise to a federal cause of action." Hudson v. McMillian, 503

U.S. 1, 9-10 (1992). To allege a violation of Eighth Amendment rights, a

complaint must state facts that establish an "objectively serious injury."

Washington v. Harris, 186 F. App'x 865, 865 (11th Cir. 2006) (cited as persuasive

authority). Assaults that result in only de minimis harm do not rise to the level of


                                         -14-
constitutional violations unless the conduct that was "repugnant to the conscience

of mankind." Id. (quoting Hudson, 503 U.S. at 10).

      Other than Plaintiff's conclusory labelling of Defendant Spade's actions as

"sexual," there is no reason to believe that the actions were, in fact, sexual in

nature. And, even if they were, Defendant Spade's alleged actions were simply not

severe enough to constitute a violation of the Eighth Amendment. Indeed, courts

have found that the Eighth Amendment was not violated in cases with allegations

similar to or more severe than those stated in Plaintiff's complaint. See, e.g., id. at

865-66 (no Eighth Amendment violation and defendant entitled to qualified

immunity where defendant allegedly crept up behind plaintiff, grabbed his genitals,

kissed him on the mouth, and threatened to perform oral sex on him); Major v.

Toole, No. 5:15-cv-483 MTT, 2018 WL 5811484, at *1, 3 (M.D. Ga. Nov. 6, 2018)

(granting motion for summary judgment on Eighth Amendment claim where

plaintiff alleged that, after conducting visual search of anal cavity, prison guard

rubbed the area between plaintiff's buttocks); Jones v. Culinary Manager II, 30 F.

Supp. 2d 491, 493, 497-98 (E.D. Pa. 1998) (no Eighth Amendment violation where

plaintiff alleged that guard pinned plaintiff down on boxes and ground his pelvis

against plaintiff's buttocks). While Plaintiff may have found Defendant Spade's

search technique to be offensive, it did not result in serious injury and is not


                                          -15-
"repugnant to the conscience of mankind." And, while Defendant Spade's search

technique may not have been the norm at FCC Coleman-2, Plaintiff has not pointed

the Court to any caselaw establishing that Defendant Spade's actions violated a

clearly established constitutional right. See, e.g., Major, 2018 WL 5811484, at *3

(no relevant case establishing Eighth Amendment violation where defendant

rubbed the area between plaintiff's buttocks after an anal cavity search). For both

these reasons, the Eighth Amendment claim is due to be dismissed.

             2.     PLRA Requirement of Physical Injury or Sexual Act

      Moreover, even if Defendant Spade were not entitled to qualified immunity,

Plaintiff's claims for compensatory and punitive damages are barred by the PLRA.

The PLRA provides, in relevant part: "No Federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical

injury or the commission of a sexual act (as defined in section 2246 of Title 18)."

42 U.S.C. § 1997e(e). Section 1997e(e) applies to claims for compensatory and

punitive damages, but it does not bar claims for nominal damages. Brooks v.

Warden, 800 F.3d 1295, 1307-08 (11th Cir. 2015). Section 1997e(e) is an

affirmative defense, but a district court may sua sponte dismiss a claim where the




                                          -16-
allegations show that this defense would bar recovery. Douglas v. Yates, 535 F.3d

1316, 1320-21 (11th Cir. 2008).

      Plaintiff was confined at USP Canaan at the time he filed this action (Dkt. 1

at 2) and is currently confined at USP McCreary (Dkt. 44). Thus, he cannot bring

a federal civil action without a prior showing of physical injury or the commission

of a sexual act.

      Plaintiff has not alleged that Defendant Spade's actions resulted in physical

injuries. He also has not alleged a predicate "sexual act." Under the PLRA, a

"sexual act" is defined, in relevant part, as "the penetration, however slight, of the

anal . . . opening of another by a hand or finger or by any object, with an intent to

abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any

person." 18 U.S.C. § 2246(2)(C). Plaintiff alleges that, on one occasion,

Defendant Spade "put the [metal detector wand] at [his] anal area, pushing the

instrument in some to which [Plaintiff] could feel his shorts pushed in more . . . ."

Dkt. 1 at 49. He also, however, complains that Defendant Lopez incorrectly

reported Plaintiff's complaints about Defendant Spade when he wrote, "The CO

was passing the wand on [Plaintiff's] backside on the buttocks side he put the wand

in the anus . . . . " Id. at 55. As Plaintiff explains it, though, he did not complain

that the metal detector wand was placed in his anus: "Prior to Defendant Lopez


                                          -17-
examination, I written and verbally stated that wand was pushed up & down

between my buttocks and that the wand was put at the area of the anal (shorts on)

and pushed inward–not in the anal." Id. Thus, Plaintiff's complaint establishes that

Defendant Spade did not penetrate his anus (even slightly). In the absence of a

physical injury or sexual act, Plaintiff's Eighth Amendment retaliation claims for

compensatory and punitive damages are barred by the PLRA.

             3.     Existence of Bivens Remedy

      Even if Plaintiff's Eighth Amendment claims are not barred by the PLRA

(and to the extent that Plaintiff's request for "all/any relief available" can be

liberally construed as a request for nominal damages), they are due to be dismissed

because the Eighth Amendment does not imply a right of action for damages in

circumstances such as these.11 Plaintiff brings a claim for monetary damages

against Defendants in their individual capacities for violations of the federal




      11
          Although Defendants did not raise this issue in their motion to dismiss, it is
appropriate for the Court to address it sua sponte. See Rager v. Augustine, __ F. App'x
__, No. 18-10834, 2019 WL 413750, at *5 (11th Cir. Feb. 1, 2019) ("Rager II") (cited as
persuasive authority) (affirming district court's sua sponte dismissal of First Amendment
retaliation claims against defendant warden because Bivens did not create a remedy); see
also Bistrian v. Levi, 912 F.3d 79, 89 (3d Cir. 2018) (court may consider the existence of
a Bivens remedy in the interest of justice even if defendant does not raise the issue
because assuming the existence of a Bivens cause of action without deciding the issue can
risk needless expenditure of the parties' and the court's time and resources).

                                           -18-
Constitution.12 That is, he is attempting to bring a so-called "Bivens" claim. In

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), the United States Supreme Court recognized an implied right of action

for damages against federal officers for violations of the Fourth Amendment.

Since that time, however, the Court has extended the Bivens remedy in only two

other contexts: a Fifth Amendment equal protection claim for sex discrimination in

employment and an Eighth Amendment claim against federal prison officials for

failure to provide medical treatment. See Davis v. Passman, 442 U.S. 228, 248-49

(1979) (Fifth Amendment); Carlson v. Green, 446 U.S. 14, 19-23 (1980) (Eighth

Amendment). The Supreme Court has repeatedly refused to extend the Bivens

remedy in other contexts, including a claim for violation of the First Amendment.

See Bush v. Lucas, 462 U.S. 367, 390 (1983); see also Rager v. Augustine, No.

5:15cv35/MW/EMT, 2017 WL 6627416, at *15 (N.D. Fla. Nov. 8, 2017) ("Rager

I") (collecting cases in which Supreme Court refused to create a Bivens remedy),

       12
          The complaint also requests "all/any relief available." Dkt. 1 at 60. To the extent
this general statement can be construed as a request for injunctive or declaratory relief,
such relief is unavailable because Plaintiff is no longer housed at USP Coleman-2 and
there is no reason to believe he will be confined there again under the same
circumstances. Dkt. 1 at 2 (noting that Plaintiff was housed at USP Canaan); Dkt. 44
(providing new address at USP McCreary). As such, any claims for declaratory or
injunctive relief are moot. See Smith v. Allen, 502 F.3d 1255, 1267 (11th Cir. 2007)
(citations omitted) ("The general rule in our circuit is that a transfer or a release of a
prisoner from prison will moot that prisoner's claims for injunctive and declaratory
relief."), abrogated on other grounds by Sossamon v. Texas, 563 U.S. 277 (2011).

                                            -19-
report and recommendation adopted by 2017 WL 6627784 (N.D. Fla. Dec. 28,

2017), aff'd, Rager II, 2019 WL 413750.

      In Ziglar v. Abassi, __ U.S. __, 137 S. Ct. 1843 (2017), the Supreme Court

recently clarified how courts should proceed when asked to recognize a Bivens

remedy. The Court emphasized that it has consistently refused to extend Bivens to

any new context and that expanding the Bivens remedy is "now a 'disfavored'

judicial activity." Id. at 1857 (internal quotation marks and citation omitted). It

explained that expanding the Bivens remedy implicates separation-of-powers

concerns and that, in most cases, Congress should decide whether to provide a

remedy. Id. Thus, when confronted with a Bivens claim, a court must first ask

whether the claim arises in a new Bivens context–that is, whether the case is

different in a meaningful way from previous Bivens cases decided by the Supreme

Court. Id. at 1859. A case might present a novel Bivens context

               because of the rank of the officers involved; the
               constitutional right at issue; the generality or specificity
               of the official action; the extent of judicial guidance as to
               how an officer should respond to the problem . . . to be
               confronted; the statutory or other legal mandate under
               which the officer was operating; the risk of disruptive
               intrusion by the Judiciary into the functioning of other
               branches; or the presence of other potential special
               factors that previous Bivens cases did not consider.

Id. at 1860.


                                           -20-
      If the case presents a novel Bivens context, the court must determine whether

there are "special factors counselling hesitation." Id. at 1857 (internal quotation

marks and citation omitted). The Supreme Court has not defined the phrase, but

the inquiry must concentrate on whether the judiciary is well suited, absent action

from Congress, "to consider and weigh the costs and benefits of allowing a

damages action to proceed." Id. at 1857-58. To be a "special factor counselling

hesitation," a factor "must cause a court to hesitate before answering that question

in the affirmative." Id. at 1858. If there is an alternative remedial structure, that

alone may prevent extending the Bivens remedy. Id. In general, "if there are sound

reasons to think Congress might doubt the efficacy of a damages remedy as part of

the system for enforcing the law and correcting a wrong," the courts must refrain

from extending the Bivens remedy. Id. In making this assessment, the court

should consider "the burdens on Government employees who are sued personally,

as well as the projected costs and consequences to the Government itself . . . ." Id.

The court should also consider whether Congress "has designed its regulatory

authority in a guarded way, making it less likely that Congress would want the

judiciary to interfere." Id.

      Upon consideration, the Court concludes that Plaintiff's Eighth Amendment

claim presents a new Bivens context. Although the Supreme Court extended the


                                          -21-
Bivens remedy to an Eighth Amendment claim in the context of a claim based on

the failure to provide adequate medical treatment in Carlson v. Green, 446 U.S. at

16, the facts of Carlson differ meaningfully from the facts of Plaintiff's Eighth

Amendment claim. Thus, his claim presents a new Bivens context. See, e.g., Hunt

v. Matevousian, 336 F. Supp. 3d 1159, 1170 (E.D. Cal. 2018) (Eighth Amendment

excessive force claim by prisoner presented new Bivens context).

       The next issue is whether special factors counsel hesitation in extending the

Bivens remedy, including the existence of alternative remedies. Specifically,

Plaintiff could have filed a civil rights action seeking injunctive relief enjoining the

allegedly unconstitutional conduct. See Rager I, 2017 WL 6627416 at *18

(declining to extend Bivens remedy for First Amendment retaliation claim in part

because plaintiff could have pursued alternative remedy of injunctive relief), report

and recommendation adopted by 2017 WL 6622784.13 And, although Defendants

Lockett and Leu allegedly prevented Plaintiff from filing a BP-9 about Defendant


       13
         The fact that Defendants Lockett and Leu allegedly prevented Plaintiff from
filing an administrative complaint (and, thus, exhausting administrative remedies) until he
was transferred to USP Canaan does not change this conclusion. This is because the
Eleventh Circuit has held that retaliation or threats of retaliation may make administrative
remedies unavailable to an inmate for purposes of exhaustion purposes, thus permitting
him to proceed with a civil rights action. Rager I, 2017 WL 6627416, at *18, report and
recommendation adopted by 2017 WL 6622784 (citing Turner v. Burnside, 541 F.3d
1077, 1084-85 (11th Cir. 2008); Bryant v. Rich, 530 F.3d 1368, 1373 n.6 (11th Cir.
2008)).

                                            -22-
Spade's conduct for two months, Plaintiff was ultimately transferred away from

USP Coleman-2. He attached multiple grievances to his complaint (Dkt. 1 at 7-

43), which demonstrates that he ultimately did have access to the Bureau of

Prison's administrative grievance process. Multiple courts have found that the

BOP's grievance process is an alternative remedy that cuts against extending the

Bivens remedy. See, e.g., Atkinson v. Broe, No. 15-cv-386-wmc, 2019 WL

231754, at *3-4 (W.D. Wis. Jan. 16, 2019); Muhammad v. Gehrke, No. 2:15-cv-

00334-WTL-MJD, 2018 WL 1334936, at *4 (S.D. Ind. Mar. 15, 2018); Andrews v.

Miner, 301 F. Supp. 3d 1128, 1134 (N.D. Ala. 2017).14

       But even if Plaintiff did not have alternative remedies available to him, the

Court concludes that other special factors counsel hesitation. First, "legislative

action suggesting that Congress does not want a damages remedy is itself a factor

counseling hesitation." Abassi, 137 S. Ct. at 1865. This case presents such a




       14
          The Court recognizes that an action for injunctive relief would not have provided
money damages and would not have provided a remedy for past harms. Nonetheless, it
appears that alternative remedies can bar extension of the Bivens remedy even if the
alternative remedies are less comprehensive than those available in a Bivens action. See,
e.g., Bush, 462 U.S. at 372-73, 386-90 (declining to extend Bivens remedy to First
Amendment claim arising out of employment relationship because the civil service rules
provided a comprehensive system for addressing plaintiff's claim despite the fact that
plaintiff arguably could not obtain all the remedies he could have recovered in a Bivens
action).

                                           -23-
situation where legislative action suggests that Congress does not want a damages

remedy. As noted by the Supreme Court in Abassi:

             Some 15 years after Carlson [v. Green] was decided,
             Congress passed the [PLRA], which made
             comprehensive changes to the way prisoner abuse claims
             must be brought in federal court. So it seems clear that
             Congress had specific occasion to consider the matter of
             prisoner abuse and to consider the proper way to remedy
             those wrongs. This Court has said in dicta that the Act's
             exhaustion requirements would apply to Bivens suits.
             But the Act itself does not provide for a standalone
             damages remedy against federal jailers. It could be
             argued that this suggests Congress chose not to extend
             the Carlson damages remedy to cases involving other
             types of prisoner mistreatment.

Id. (internal citations omitted). While Congress's failure to create a damages

remedy is not definitive, the fact remains that Congress has been active in the area

of prisoners' rights and has not created a damages remedy. This is enough to

"cause [the Court] to hesitate" and cuts against extending the Bivens remedy to

Plaintiff's case. See, e.g., Rager I, 2017 WL 6627416, at *18-19 (refusing to

extend Bivens remedy to First Amendment retaliation claim in part because PLRA

does not provide for standalone damages remedy), report and recommendation

adopted by 2017 WL 6622784; Badley v. Granger, No. 2:17-cv-00041-JMS-DLP,

2018 WL 3022653, at *4 (S.D. Ind. June 18, 2018) (same).




                                        -24-
      In addition, Defendant Spade was conducting a metal detector search for

contraband when he committed the alleged Eighth Amendment violations. See

Dkt. 1 at 49 ("This where inmates hide things."). Eighth Amendment claims that

involve policies and practices related to searches for contraband should be treated

with particular caution because they implicate the ability of prison officials to

engage in such searches and secure their prisons. Cf. Morgan v. Shivers, No. 1:14-

cv-7921-GHW, 2018 WL 618451, at *6 (S.D.N.Y. Jan. 29, 2018) (citing Bell v.

Wolfish, 441 U.S. 520, 559 (1979); Florence v. Bd. of Chosen Freeholders, 566

U.S. 318, 327-28 (2012)) (declining to extend Bivens remedy for Fifth Amendment

excessive force claim in pretrial detention context where plaintiff alleged that

contraband was forcibly removed from his anal cavity, causing pain and bleeding).

Congress is better suited than the judiciary to "balance the challenges prison

administrators and officers face in maintaining prison security against the

expansion of the private right of action for damages." Id.

      Since Abassi, some courts have refused to extend the Bivens remedy to

excessive force claims. See, e.g., Hunt, 336 F. Supp. 3d at 1170 (declining to

extended Bivens remedy to Eighth Amendment excessive force claim where

plaintiff alleged that prison guards beat him on more than one occasion);

Abdoulaye v. Cimaglia, No. 15-cv-4921(PKC), 2018 WL 1890488, at *6-7


                                         -25-
(S.D.N.Y. Mar. 30, 2018) (declining to extend Bivens remedy to Fifth Amendment

excessive force claim by pretrial detainee who alleged, among other things, that a

U.S. Marshal pushed his wheelchair into a wall, causing pain and injuries);

Morgan, 2018 WL 618451, at *6. On the facts of this case, the Court agrees that

the Bivens remedy should not be extended to Plaintiff's Eighth Amendment claim

against Defendant Spade. This is a defect that cannot be cured by amendment.

Accordingly, Defendants' motion to dismiss the Eighth Amendment claim is due to

be granted.

       B.     First Amendment Claims

       Generally, Plaintiff contends that Defendants retaliated against him for

complaining about Defendant Spade, thereby violating the First Amendment.15


       15
         Plaintiff frames his complaint about Defendants Lockett and Leu's interference
with his filing a grievance as a First Amendment retaliation claim. Construing the
complaint liberally, though, it is possible that Plaintiff is also attempting to assert a due
process claim based on the apparent destruction of his "sensitive BP-9 complaint" and the
resulting lack of access to the prison's grievance system. To the extent that he does, such
a claim is due to be dismissed for the same reasons as the First Amendment claim. In
addition, prisoners do not have a constitutionally protected liberty interest in an inmate
grievance process. See, e.g., Dunn v. Martin, 178 F. App'x 876, 878 (11th Cir. 2006)
(cited as persuasive authority); Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001)
(collecting cases). While prisoners have a constitutional right to seek redress of
government grievances, it is the right of access to the courts. Massey, 259 F.3d at 647
(citation omitted). And the right of access to the courts was not compromised here
because Defendants Lockett and Leu's apparent destruction of the "sensitive BP-9
complaint" did not prevent Plaintiff from timely filing this lawsuit and presenting his
case. See, e.g., Rager I, 2017 WL 6627416, at *23, report and recommendation adopted
by 2017 WL 6627784.

                                            -26-
Defendants contend that Plaintiff's claims are barred by the PLRA and that

Defendants are entitled to qualified immunity because Plaintiff has not adequately

alleged that the First Amendment was violated. Dkt. 45. The Court concludes that

Plaintiff's First Amendment claims are due to be dismissed because they are barred

by the PLRA and because the Bivens remedy does not extend to the facts of this

claim.

         First, as explained above, Plaintiff cannot pursue a claim for compensatory

and punitive damages under the PLRA because Defendant Spade's conduct did not

result in a physical injury to Plaintiff16 and did not rise to the level of a "sexual act"

within the meaning of the PLRA.17

         16
         The closest Plaintiff comes to an allegation of a physical injury is his claim that
he was "deprived of sleep" because he was afraid of his sexual predator cellmate. Courts
have found that similar allegations do not amount to a "physical injury" for purposes of
the PLRA. See, e.g., Chatham v. Adcock, 334 F. App'x 281, 285 (11th Cir. 2009) (cited
as persuasive authority) (complaints of anxiousness, nausea, nightmares, hallucinations,
and increase in blood pressure not enough to satisfy physical injury requirement); Sneed
v. Hunt Cty. Med. Dep't, No. 3-05-cv-2032-H, 2006 WL 536604, at *3 (N.D. Tex. Jan.
31, 2006) (considering discomfort to mental health, lack of sleep, and anxiety attacks
insufficient to satisfy physical injury requirement).
         17
          None of Defendants' alleged retaliatory acts rise to the level of a physical injury
or a sexual act. Plaintiff does, however, allege that Defendants retaliated against him
because he complained about Defendant Spade's improper use of the metal detector. It is
not entirely clear that Plaintiff can "bootstrap" the potential physical injury or sexual act
at issue in his Eighth Amendment claim to his retaliation claims. See Rager I, 2017 WL
6627416, at *8, 14 n.5, 22 (dismissing claims for compensatory and punitive damages
against warden for First Amendment retaliation where plaintiff alleged that warden
retaliated against him for filing grievances concerning, among other things, an alleged use
of excessive force by sending a lieutenant to meet with plaintiff and threaten him to make

                                            -27-
       Second, even if Plaintiff's First Amendment retaliation claims were not

barred by the PLRA (and to the extent his complaint can be liberally construed to

state a claim for nominal damages), they would be barred because the Court

concludes that there is no Bivens remedy in this context. The Court finds that

Plaintiff's First Amendment retaliation claims present a novel Bivens context. The

Supreme Court has never recognized a Bivens remedy for violations of the First

Amendment. Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012) ("We have never

held that Bivens extends to First Amendment claims."). Moreover, the facts of

Plaintiff's retaliation claims differ from the Fourth Amendment unreasonable

search and seizure claim at issue in Bivens, the gender discrimination claim in

Davis, and the deliberate medical indifference claim in Carlson. Thus, this case

presents a new Bivens context. See, e.g., Atkinson, 2019 WL 231754, at *2

(concluding that plaintiff's First Amendment retaliation claims presented new

Bivens context); Rager I, 2017 WL 6627416, at *17 (plaintiff's claim that

defendants violated the First Amendment by retaliating against him for filing



the grievances "go away"), report and recommendation adopted by 2017 WL 6627784,
aff'd, 2019 WL 413750, at *5 (affirming dismissal for lack of physical injury because
plaintiff did not allege that warden's actions in sending lieutenant to threaten plaintiff to
persuade him to drop his grievances "were related to a physical injury or a sexual act").
The Court need not, however, reach this issue because–even if such bootstrapping is
allowed–Plaintiff's allegations show that Defendant Spade's actions do not rise to the
level of a physical injury or sexual act.

                                             -28-
internal grievances presented a new Bivens context), report and recommendation

adopted by 2017 WL 6622784.

      The Court also finds that Plaintiff had alternative remedies available and that

other special factors counsel hesitation. As explained above, Plaintiff arguably had

alternative remedies available to him in the form of a suit for injunctive relief and

the BOP grievance process. And, even if Plaintiff did not have alternative

remedies, the Court also finds that other special factors counsel hesitation. As with

Plaintiff's Eighth Amendment claim, it is notable that Congress did not provide a

standalone damages remedy when it enacted the PLRA.

      In addition, the particular nature of Plaintiff's retaliation claim counsels

hesitation. Here, Plaintiff alleges that he complained about sexual abuse/assault

and that, afterward, a number of negative events occurred–including damage to his

personal property and his placement in a cell with a sexually violent predator. He

attributes all of these things to retaliation on Defendants' part. Retaliation claims

implicate a defendant's state of mind, which is rarely susceptible of concrete proof.

As a result retaliation claims are "easily fabricated." Bistrian v. Levi, 912 F.3d 79,

96 (3d Cir. 2018). By its nature, life in a federal prison can be harsh. Recognizing

a Bivens remedy for First Amendment retaliation claims could lead to the

unwanted result of inmates filing grievances against correctional officers and then


                                          -29-
claiming that any negative action that followed was a result of retaliatory animus.

Andrews, 301 F. Supp. 3d at 1135. The costs of such actions would be high. Id.

This is another factor counselling hesitation. Id.

      Finally, the Court notes that, since Abassi, the majority of courts have

declined to extend the Bivens remedy to First Amendment claims. See Atkinson,

2019 WL 231754, at *5 (collecting cases); see also Rager II, 2019 WL 413750, at

*5 ("[I]t is by no means clear that a damages remedy is warranted for a First

Amendment retaliation claim like this one."). On the facts of this case, the Court

agrees that it is not appropriate to extend the Bivens remedy to Plaintiff's First

Amendment retaliation claims. This is a flaw that cannot be remedied by

amendment. Thus, Defendants' motion to dismiss those claims is granted.




                                          -30-
IV.    CONCLUSION

       For the reasons stated above, Defendants' Motion to Dismiss (Dkt. 45) is

granted. Plaintiff's complaint is dismissed with prejudice. All pending motions are

denied as moot. The Clerk of Court is instructed to close the file.

       DONE AND ORDERED at Tampa, Florida, on February 21, 2019.



                                  s/ William F. Jung
                                WILLIAM F. JUNG
                                UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                        -31-
